FILE COPY




                            Fourth Court of Appeals
                                    San Antonio, Texas
                                           July 20, 2021

                                       No. 04-21-00068-CR

                                     Albert Araiza GARCIA,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 226th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018CR0541
                            Honorable Velia J. Meza, Judge Presiding


                                          ORDER

        Appellant’s brief was originally due May 12, 2021. On June 17, 2021, we abated this
case to the trial court and ordered the trial court to conduct a hearing to answer the following
questions:
                (1) Does appellant desire to prosecute his appeal?

               (2) Is appellant indigent? If appellant is indigent, the trial court shall take
                   such measures as may be necessary to assure the effective assistance
                   of counsel, which may include the appointment of new counsel.

              (3) Has appointed or retained counsel abandoned the appeal? Because
       sanctions may be necessary, the trial court should address this issue even if new
       counsel is retained or substituted before the date of the hearing.

         On July 6, 2021, appellant filed a pro se letter asking questions about his appeal and a pro
se letter stating he wanted to withdraw his appeal. On that same date, Mr. Vikash Bhakta filed a
Notice of Appearance stating he had been appointed to represent appellant on appeal. On July
15, 2021, Mr. Bhakta filed a letter with this court stating appellant did not wish to withdraw his
appeal. On July 19, 2021, the reporter’s record from the abandonment hearing was filed. The
trial court found appellant wished to prosecute his appeal and Mr. Bhakta was appointed to
represent appellant on appeal.

         It is therefore ORDERED that this appeal is REINSTATED on the docket of this court.
It is further ORDERED that Mr. Bhakta file appellant’s brief no later than August 19, 2021.
                                                                             FILE COPY




                                              _________________________________
                                              Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of July, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court